Dissenting Opinion by
Judge Rogers:
I dissent because I am unable to agree with my brothers in the majority that the order entered by the chancellor was a proper exercise of discretion or conformable to law. This is not to say that the action of the parents of any child subjected to assaults, threats and indignities, in withdrawing his child from Knoxville *653Junior High School was not proper. It was. However, these parents were not confronted with the enforced attendance of their children at Knoxville when they brought this action or when this prelirainary injunction was issued. It is true that the Board of Education had not acceded to the plaintiffs’ demand that their children be placed at the school of their choice. It is also true that by a letter bearing the same date as the day this suit was instituted the Board requested of these parents their cooperation in improving the educational programs and the safety and security at Knoxville and asked that they “cooperate in returning your child to Knoxville Junior High School.” However, there was neither a demand that they then comply with the compulsory attendance laws nor a threat of enforcement of the truancy statutes. Further, counsel for the Board stipulated in open court that no action would be taken to enforce attendance of the students during the chancellor’s consideration of the application for preliminary injunction, thus justifying an inference that a similar arrangement might have been made pending a prompt hearing on the merits. For these reasons, the chancellor’s order preliminarily enjoining the Board from requiring the plaintiffs’ children to attend Knoxville Junior High School was not required to maintain the status quo and was therefore improvident.
Whatever the merits of the restraining order, the mandatory direction that the plaintiffs’ children be placed in “Overbrook Junior High School or such other similar and conveniently located school facility” was, I believe, unwarranted; not only as an abuse of discretion but indeed as being contrary to law.
The plaintiffs’ children had completed sixth grade at Concord Elementary School. Children from this school had in the past attended seventh grade at Over-brook Junior High School, at which it can be fairly *654inferred from the record white pupils are preponderant in numbers. For the purpose of improving the racial balance at Knoxville Junior High School and in pursuance of a School Reorganization Plan adopted by the Board of Public Education, the Concord children were assigned to the Knoxville Junior High School. Under the Plan, the total enrollment at Knoxville was expected to be 835, of which thirty to thirty-five percentum were to be white students. The plaintiffs’ fifty-eight children were withdrawn by their parents after attending school not more than fourteen days. At the hearing below eleven of these children testified to the incidents painstakingly recounted in the majority opinion, which, as I have noted, justified their withdrawal. Whether the remaining forty-seven children included in the court’s order were subjected to similar abuses does not appear in this record. Nor does it appear that the offending conduct was directed against the eleven witnesses because they came from the Concord school. What does appear, however, are repeated efforts on the part of the school principal, other professional employees of the Board of Education and the Board itself, in meetings with the plaintiffs, to ascertain what action the Board might take to satisfy these parents that their children should be returned to school. The uncontradicted evidence is that the plaintiffs were unreceptive to the suggestion that Knoxville might be made a suitable school for their children. No doubt the Board could and should have taken more vigorous measures to improve the general conditions complained of than its action of increasing the staff at the school, including the engagement of an additional security officer; but neither the plaintiffs, the chancellor nor the majority here suggests what those might be. And while it is true that neither the parents nor their children were responsible for promoting discipline and good order, neither is the Board *655blameworthy for failing to punish or correct misconduct, the nature and perpetrators of which although known to the plaintiffs’ were unrevealed to it, as was the case here for a considerable time after the withdrawal of these children. A final comment on the record is that the testimony of only three of the eleven pupil witnesses touches on general conditions in the school. This testimony tends to show that some of the classes were noisy. In my view, this evidence while disturbing enough, provides meager support for the chancellor’s statement, approved by this court, that there was a “general lack of discipline and a great deal of confusion and noise existed during classes making it impossible for conscientious students to concentrate or to make full use of the learning processes.” This is particularly so in the light of the Acting Superintendent’s testimony that an inspection made by him shortly before the hearing disclosed no such conditions.
The School District of the City of Pittsburgh, like every other Pennsylvania school district, is required by law to take steps, insofar as reasonably feasible, to alleviate racial imbalance in its schools, regardless of cause. Pa. Human Relations Commission v. Chester School District, 427 Pa. 157, 233 A. 2d 290 (1967). It is subject to the orders of the Human Relations Commission promulgated under the Pennsylvania Human Relations Act, Act of Oct. 27, 1955, P. L. 744, as amended, 43 P.S. §951, et seq. It has been cited by the Commissi on for violation of the Act by maintaining allegedly racially segregated schools and there is even now pending in this court an appeal from a Commission order directing it to produce plans for further integregation. Board of Education of the School District of Pittsburgh, Appellant v. Pennsylvania Human Relations Commission, Appellee, 568 C.D. 1971.
It is not the object of a preliminary injunction to provide the complainant with speedy relief, even where *656his right to relief on the merits of his case might be clear and even where no effective answer seems possible. The purpose of the preliminary injunction is to maintain the last actual, peaceable, lawful, noncontested status which preceded the lawsuit. In this case that was the condition of affairs after the plaintiffs removed their children and while the Board was attempting to respond to the plaintiffs’ complaints concerning Knoxville Junior High School. In the absence of imminence of action on the part of the Board to force the return of the children to the school, the court’s restraint of the Board from so requiring was, as we have said, unnecessary.
But the chancellor went further. He ordered the Board to place the children in other schools. It is the law of Pennsylvania that a preliminary injunction may not be mandatory1 except where necessary to restore the status quo which has been disturbed after suit begun2 or to restore a peaceable condition drastically and forcibly altered just prior to suit.3 Nor is this only ancient law. This court was reminded of the principles applicable to mandatory preliminary injunctions in McMullan v. Wohlgemuth, 444 Pa. 563, 281 A. 2d 836 (1971), where Justice O’Brien wrote: “In addition, the preliminary injunction granted here is to a certain extent mandatory in that it requires the Commonwealth to prepare a list containing certain information. Mandatory preliminary injunctions should be granted even more sparingly than those wMch are merely prohibitory. A preliminary injunction is generally simple pre*657ventive, maintaining the status quo until the rights of the parties are determined after a full examination and hearing. In Audenreid v. Phila. & Reading Railroad Co., 68 Pa. 370 (1871), we said that an interlocutory or preliminary injunction could not be mandatory. That rule, however, is not entirely without exception, but where exceptions are allowed, the rights of the plaintiff must be clear, or the defendant must change the status of the parties while the result is pending. Fredericks v. Huber, 180 Pa. 572, 37 A. 90 (1897); Cooke v. Boynton, 135 Pa. 102, 19 A. 944 (1890). We do not find in this case the exceptional circumstances which compel the granting of a preliminary injunction mandatory in nature. In Phila. Rec. Co. v. C.-M. News, Inc., 305 Pa. 372, 377, 378, 157 A. 796, 798 (1931), we said, with reference to a mandatory preliminary injunction: ‘This a court never grants except to prevent irreparable injury where the rights of the parties are entirely clear [citing cases], which they are not in the instant case.’ ” 444 Pa. at 572, 573, 281 A. 2d at 841. While the use in the above passage of the disjunctive rather than the conjunctive with reference to the two tests, i.e., clarity of right and change of position during or immediately prior to litigation, seems to be unsupported by earlier cases, the present case meets neither test. As to the first, the plaintiffs’ children certainly have no clear right to attend a school other than that to which the Board has assigned them; indeed, they have no such right. As to the second, the Board had taken no action whatsoever to change the status of the parties following the removal of these children from Knoxville Junior High School.
This case illustrates the reason for the rule that such orders should not be made as preliminary relief. We are told that the Concord pupils are in other schools by reason of the order. The case has been effectively de*658termined, at least for this school year, without opportunity of answer or full inquiry into the facts; the Board has been stripped of its statutory power and thwarted in the performance of duties imposed upon it by law and public policy.
Furthermore, the remedy of injunction should be avoided where its use will have public consequence. In Railroad Commission v. Pullman Co., 312 U.S. 496, 61 S. Ct. 643 (1941), black pullman porters as intervenors sought to enjoin the enforcement of a rule of the Texas Railroad Commission, the effect of which was that no sleeping car might be operated in that state unless a white conductor was in charge. Justice Frankfurter, writing for the Supreme Court which held the injunction to be an inappropriate remedy said:
“The complaint of the Pullman porters undoubtedly tendered a substantial constitutional issue. It is more than substantial. It touches a sensitive area of social policy upon which the federal courts ought not to enter unless no alternative to its adjudication is open.
“An appeal to the chancellor ... is an appeal to the ‘exercise of the sound discretion, which guides the determination of courts of equity.’ [Case cited.] The history of equity jurisdiction is the history of regard for public consequence in employing the extraordinary remedy of the injunction.” 312 U.S. at 498, 500, 61 S. Ct. at 644, 645.
In United States ex rel. Greathouse v. Dern, 289 U.S. 352, 53 S. Ct. 614 (1933), plaintiffs sought by mandamus to compel the Secretary of War and the Chief of Engineers to authorize the construction of a wharf on the Potomac River. Justice Stone wrote:
“Although the remedy by mandamus is at law, its allowance is controlled by equitable principles, [citing cases].
*659“The Court, in its discretion, may refuse mandamus to compel the doing of an idle act [citing cases] ; or to give a remedy which would work a public injury or embarrassment [citing cases] just as, in its sound discretion, a court of equity may refuse to enforce or protect legal rights, the exercise of which may be prejudicial to the public interest.” 289 U.S. at 359, 360, 53 S. Ct. at 617.
In City of Harrisonville, Mo. v. W. S. Dickey Clay Mfg. Co., 289 U.S. 334, 53 S. Ct. 602 (1933), plaintiffs sought to enjoin operation of a polluting municipal sewer plant. Justice Brandéis wrote: “The discharge of the effluent into the creek is a tort; and the nuisance, being continuous or recurrent, is an injury for which an injunction may be granted. Thus, the question here is not one of equitable jurisdiction. The question is whether, upon the facts found, an injunction is the appropriate remedy. For an injunction is not a remedy which issues as of course. . . . Where an important public interest would be prejudiced, the reasons for denying the injunction may be compelling.” 289 U.S. at 337, 338, 53 S. Ct. at 603, 604.
In McMullan v. Wohlgemuth, supra, Mr. Justice O’Brien further wrote: “In addition, where an adverse effect upon the public will result from the issuance of a preliminary injunction, it should not be granted. Berkowitz v. Wilbar, 82 Dauphin 357 (1964), affirmed 416 Pa. 369, 206 A. 2d 280 (1965). In this case, the court refused to enjoin the dismissal of a state employee on the ground that the importance of not interfering with the administrative function of the state government outweighed the necessity for a preliminary injunction.” 281 A. 2d at 841.
That the matter was of public concern in Pittsburgh is demonstrated by the following editorial which appeared in the Pittsburgh Post-Gazette on Saturday, November 6, 1971:
*660“Knoxville: The Teachers’ Side
“Another side to the story at Knoxville Junior High School has come out with the announcement by the Pittsburgh Federation of Teachers (PFT) that it is backing the teachers there in their ‘deep and genuine commitment to their work at Knoxville and to the welfare of the school and its students.’
“Up to now the center of the stage has been held by parents from the Concord elementary district protesting their youngsters being reassigned from Over-brook to Knoxville. These parents won a court victory when Judge Charles D. McCarthy granted a temporary injunction and ordered the Board of Public Education to reassign the pupils elsewhere. The dissident parents have suspended their protest and will permit their children to attend Prospect and South Hill Schools, pending decisions by the courts and Legislature.
“But what has been overlooked was the effect of this on faculty and students at Knoxville where continuing efforts are being made to solve problems and get on with the business of a good education.
“The statement by the PFT points out that there continue to be some 300 white students presently in attendance at Knoxville Junior High out of the total enrollment of approximately 850 students. ‘There is widespread parent support, among both white and black parents, for Knoxville Junior High, as well. . . .’
“The teachers at Knoxville wish it made totally clear that they feel a deep and genuine commitment to their work at Knoxville and to the welfare of the school and of its students. They wish it known that the educational program, the atmosphere, and the conditions of student safety at Knoxville are at least equal to those at other city schools. . . . Knoxville teachers feel sincerely concerned and let down that the impression has been created, and augmented by Judge McCarthy’s *661temporary action, that their school is somehow inferior to any other city school. They want that image corrected immediately.
“It is significant that the Concord parents have dwelt upon safety, not busing, the usual ‘hedge’ in racial situations. The reason they could not use ‘busing’ is because their children were bused last year, as this.
“But it is too bad that in their resistance they are creating an unfortunate impression about Knoxville. It is worthy of note that teachers across the city, many engaged in difficult integration situations of their own, have rallied to back their Knoxville compatriots caught in a crossfire while doing their best.
“We say again as we have before that if the Concord parents had spent one-tenth the energies in helping Knoxville that they have in fighting it, the entire story would have been quite different.”
Misunderstanding, prejudice, dissatisfaction and, indeed, hostility among the races constitute the major weakness in contemporary American society. At no point in our corporate life are they more intensely felt or more productive of public injury than at the time and place we educate our children. We have entrusted this most sensitive function to the care of our school boards and the trained professionals they employ. Among the many powers we have given these authorities is that of assigning pupils to schools as they may deem best. Section 1310 of the Public School Code of 1949, March 10, P. L. 30, 24 P.S. §13-1310. With reference to the imposition of judicial power upon school boards, our Supreme Court, by Justice Kephart, has written: “Executive officers of municipal and school districts have many discretionary powers in performing their functions; ordinarily, courts will not interfere with this exercise, but if it appears their action is based on a misconception of law, ignorance through lack of inquiry *662into facts necessary to form intelligent judgment or the result of arbitrary will or caprice, courts will intervene to prevent an abuse of power adverse to public welfare. Executive officers are clothed with the responsibility of originating and executing plans for the public good; the presumption is that their acts are on such considerations and their decisions reached in a legal way after investigation. When their actions are challenged, the burden of showing to the contrary rests on those asserting it, and it is a heavy burden; courts can and will interfere only when it is made apparent this discretion has been abused. Abuse of discretion does not, as a rule, come from unwise acts or mistaken judgment, but generally springs from improper influences, a disregard of duty, or a violation of law.” Hibbs v. Arensberg, 276 Pa. 24, 26, 27, 119 A. 727, 728 (1923).
In Regan v. Stoddard, 361 Pa. 469, 474, 65 A. 2d 240, 242 (1949), the following statement of the law was approved: “ We must reiterate that a court is not a super Board of directors with superior knowledge of the administration of business, finance, or the science of pedagogics. It would be presumptuous to superimpose judicial control upon the exercise of discretion by trained educators. The legislature has vested wide powers in the Board of school directors under the Act of May 18, 1911, P. L. 309, Sec. 1608, 24 P.S. 1552; Sec. 2222, 24 P.S. 1992, Sec. 1414, 24 P.S. 1421, with respect to the very matters which are now in issue. Our appellate courts repeatedly have affirmed their exercise of this discretion. Day v. Amwell Township School District, 283 Pa. 248; Hibbs v. Arensberg, 276 Pa. 24; Lamb v. Redding, 234 Pa. 481. In the latter case, judicial interference was confined to those cases where it was “apparent that it is not discretion that is being exercised but arbitary will or caprice.” ’ ” And further, in Detweiler v. Hatfield Boro. School District, 376 Pa. *663555, 566, 104 A. 2d 110, 116, 117 (1954), we read the following: “School districts are amenable to a court of equity by way of injunction when their acts transcend the legal limits that bind their powers. However, we have never questioned the policies of school directors where the board acts within the scope of its statutory authority and in good faith: [citing cases].”
Finally, based on rather similar facts, there is authority contradictory of the result here. In Landerman v. Churchill Area School District, et al., 414 Pa. 530, 200 A. 2d 867 (1964), parents sought a mandatory injunction which would have compelled a school district to restore bus routes on the ground that their children’s safety was endangered by revised routes requiring them to walk along hazardous highways. Our Supreme Court affirmed the dismissal of the complaint upon a demurrer. Justice Roberts wrote for a unanimous court:
“The Public School Code of 1949, March 10, P. L. 30, §1361, 24 P.S. §13-1361, provides: ‘The board of school directors in any school district may, out of the funds of the district, provide for the free transportation of any resident pupil to and from the public schools and to and from any points in the Commonwealth in order to provide tours for any purpose connected with the educational pursuits of the pupils. They shall provide such transportation whenever so required by any of the provisions of this act or of any other act of Assembly.’
“In order for a court of equity to grant relief, it must clearly be shown that the school board acted outside the scope of its statutory authority or not in good faith. ‘It is only where the board transcends the limits of its legal discretion that it is amenable to the injunctive processes of a court of equity: [citing cases].’
“The burden of showing such a clear abuse of discretion is a heavy one. [Citing cases.] Even assuming, *664as we must, that all well-pleaded allegations of fact (but not conclusions of law) in the complaint are admitted by defendants’ preliminary objections, Bechak v. Corak, 414 Pa. 522, 201 A. 2d 213 (1964), plaintiffs have failed to allege facts sufficient to justify the intervention of equity into this controversy.” 414 Pa. at 534, 200 A. 2d at 868, 869.
As noted, in compliance with the order below the Board has placed plaintiffs’ children in schools other than Knoxville Junior High School. I would not subject them to a second interruption of their education during this school year. I would by appropriate decree reverse the order of the court below but postpone the effect of such reversal until the end of the current school term, hopeful that time and reason, rather than judicial command, may resolve this melancholy controversy in the best interests of all of the pupils of Knoxville Junior High School.
Judges Wilkinson and Blatt join in this opinion.

 Audenreid v. Philadelphia & Reading R. R., 68 Pa. 370 (1871); Emerman v. Baldwin, 186 Pa. Superior Ct. 561, 142 A. 2d 440 (1958).


 Washington Borough v. Steiner, 19 Pa. Superior Ct. 498 (1902); O’Donnell v. Lehigh Navigation Coal Co., 324 Pa. 369, 188 A. 348 (1936).


 L. P. Whiteman v. Fayette Fuel-Gas Co., 139 Pa. 492, 20 A. 1062 (1891).